Title: From Alexander Hamilton to Jared Ingersoll, 10 October 1794
From: Hamilton, Alexander
To: Ingersoll, Jared


Carlisle [Pennsylvania] October 10th. 1794
Sir
The President directs me in reply to your letter of this day to observe that nothing can be more proper than that the party by whom the homicide was done should be placed under the disposition of the civil Magistrate. It is only desireable that this course may be so conducted as to satisfy reasonably all the considerations which are connected with the case. It is understood that Judge Yates of the Supreme Court of Pensylvania is now on the spot, and it is not doubted that he will treat the subject according to its true merits and the real nature of the circumstances.
The proper step will be taken to cause the party to be surrendered to that Magistrate.
With great consideration & esteem   I am Sir   Your obed servant
Alex Hamilton
Jared Ingersoll EsquireAtty. General of Pensylvania
